United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 31, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-61015
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CINTHEIA DENISE PARRA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:05-CR-127-1
                      --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Cintheia Denisa Parra appeals her 235-month sentence

following her guilty plea conviction for possession with intent

to distribute in excess of 500 grams of a mixture and substance

containing methamphetamine.   We review the district court’s

interpretation and application of the Sentencing Guidelines de

novo and its factual findings for clear error.   United States v.

Villanueva, 408 F.3d 193, 202, 203 & n.9 (5th Cir.), cert.

denied, 126 S. Ct. 268 (2005).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-61015
                                -2-

     Parra argues that the district court erred when it refused

to grant her a two-level reduction pursuant to U.S.S.G.

§§ 2D1.1(b)(7) and 5C1.2(a)(5) based on its finding that she did

not truthfully provide the Government with all the information

and evidence she had concerning her offense.    At sentencing Parra

declined to put on any proof that she had provided complete and

truthful information and she merely asserted that she had given

all information she had about her role in the offense.    She did

not meet her burden of showing that she had.     See United States

v. Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996).    In the light

of the testimony at sentencing, the district court’s finding that

Parra did not provide complete and truthful information regarding

her offense is plausible and, thus, not clearly erroneous.      See

Villanueva, 408 F.3d at 203.

     She also argues that the district court erred by not

reducing her offense level pursuant to U.S.S.G. § 3B1.2 based on

her mitigating role in the offense.   Her assertion that she

merely stored the methamphetamine in her apartment is refuted by

the record.   Her role was not “‘peripheral to the advancement of

the illicit activity,’” Villanueva, 408 F.3d at 204 (citation

omitted); it was “critical to the offense.”     United States v.

Tremelling, 43 F.3d 148, 153 (5th Cir. 1995).    The district

court’s refusal to award a mitigating role adjustment was not

clearly erroneous.
                            No. 06-61015
                                 -3-



       Parra argues that she should have been granted a three-point

reduction pursuant to U.S.S.G.    § 3E1.1(a) and (b) based on her

acceptance of responsibility for her role in the charges against

her.    Parra did not argue below, and does not argue now, that

hers is an extraordinary case in which both acceptance of

responsibility and obstruction of justice adjustments should

apply.    See § 3E1.1, comment. (n.4).   Parra’s conduct, including

smoking marijuana while in jail and absconding before sentencing,

was inconsistent with acceptance of responsibility and outweighed

any evidence of her acceptance of responsibility.     See § 3E1.1,

comment. (n.3).    Thus, the district court did not clearly err in

finding that she had not accepted responsibility.

       Parra has not briefed adequately any argument that the

district court erred when it enhanced her sentence pursuant to

U.S.S.G. § 3C1.1 based on her obstruction of justice.     See United

States v. Valdiosera-Godinez, 932 F.2d 1093, 1099 (5th Cir.

1991).

       Parra argues that the 235-month sentence is unreasonable.

Her sentence was at the bottom of the properly calculated

advisory guideline range.    A sentence within such a range is

entitled to “great deference.”    United States v. Mares, 402 F.3d

511, 519-20 (5th Cir. 2005).    Giving great deference to such a

sentence, and recognizing that the sentencing court considered

all the factors for a fair sentence under 18 U.S.C. § 3553(a), we
                           No. 06-61015
                                -4-

conclude that Parra has failed to show that her sentence was

unreasonable.    See id.

     AFFIRMED.